Citation Nr: 1008459	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
establish entitlement to service connection for hypertension, 
to include as secondary to posttraumatic stress disorder 
(PTSD).

2.  Service connection for hypertension, to include as 
secondary to posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran and R.S.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1991.  The claims file contains DD214s for two periods of 
service - March 1969 to November 1972, and February 1979 to 
February 1991.  However, the DD 214 for the second active 
duty period indicates that the Veteran had nine years of 
prior active service, and personnel records indicate that the 
Veteran had 21 years and 11 months of active service.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which declined to reopen the Veteran's claim for service 
connection for hypertension.  

The issue on the title page has been recharacterized to 
comport to the medical evidence of record.

In April 2007, a hearing was held before a Decision Review 
Officer.  In November 2008, a video conference hearing was 
held before the undersigned Acting Veterans Law Judge.  
Transcripts of both hearings are of record.

The reopened issue of service connection for hypertension is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for hypertension in February 2005 because the 
medical evidence did not show that this condition was due or 
related to service.  The Veteran did not appeal this 
decision, and it is now final.

2.  Evidence received since the last final February 2005 
rating decision is not cumulative and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the 
February 2005 RO decision and the claim of entitlement to 
service connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's claim to reopen service connection for 
hypertension based on new and material evidence has been 
considered with respect to VA's duty to notify and assist, 
including Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given 
the Board's finding that new and material evidence has been 
secured to reopen his claim, no conceivable prejudice to the 
Veteran could result from this adjudication, regardless of 
whether the Veteran has been provided the notice and 
assistance required by law and regulation.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

New and Material Evidence

The Veteran initially filed claims for service connection for 
hypertension secondary to PTSD in October 1998 and June 1999.  
He filed another claim for secondary service connection for 
hypertension in October 2001.  The RO, addressing direct 
service connection only, denied service connection for 
hypertension in February 2005, finding that this condition 
was not due or related to service.  The Veteran did not file 
a notice of disagreement and the decision became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

The Veteran filed a claim to reopen service connection for 
hypertension on a secondary basis only in May 2006.  The RO, 
in a February 2007 rating decision, denied the claim on 
direct and secondary bases.  Under these circumstances, the 
issue on appeal is service connection for hypertension, to 
include as secondary to service-connected PTSD.  The Court of 
Appeals for Veterans Claims held that separate theories in 
support of a claim for a particular disability are to be 
adjudicated as one claim.  See Robinson v. Mansfield, 21 Vet. 
App. 545, 550-51 (2008), citing Bingham v. Principi, 421 
F.3d. 1346, 1349 (Fed. Cir. 2005).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the February 2005 rating decision 
includes VA and private medical records showing diagnoses of 
hypertension and PTSD; a March 2005 ECG, which is normal; a 
May 2005 letter from a private physician relating the 
Veteran's hypertension to his PTSD; a May 2006 letter from a 
private physician indicating that the Veteran's hypertension 
could be related to his PTSD; a June 2006 VA examination 
report indicating that the Veteran's hypertension is not 
related to his PTSD; a February 2007 ECG, which revealed an 
incomplete right branch bundle block (IRBBB); a March 2008 
ECG, which is normal; a March 2008 letter from a private 
cardiologist indicating that the IRBBB is benign; and the 
Veteran's April 2007 and November 2008 hearing testimony.

The evidence received since the last final RO decision is 
new, as it was not previously considered.  Some of the 
evidence is material as it directly addresses the basis for 
the prior final denial -  the relationship between this 
disability and service.  This evidence raises a reasonable 
possibility of substantiating the service connection claim, 
and constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).  Reopening of the service connection 
claim for hypertension is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received and the claim for 
service connection for hypertension is reopened; the appeal 
is granted to this extent only.


REMAND

The Veteran seeks service connection for hypertension, which 
he relates to his service-connected PTSD.

Factual Background

The Veteran's service treatment records (STRs) include a 
January 1969 entrance examination, which reveals that his 
blood pressure was 120/50.  May 1973 and December 1981 
examinations reveal blood pressure readings of 120/80.  The 
Veteran's blood pressure was 120/80 and 124/72 in December 
1984 and April 1985, respectively.  An October 1985 
examination revealed a blood pressure reading of 96/60 and a 
normal EKG.  A July 1988 treatment note indicates that the 
Veteran's blood pressure was 121/74.  During the Veteran's 
last year of service, his blood pressure was 129/77 (February 
1990), 152/73 (March 1990), 122/71 (July 1990), and 127/79 
(December 1990).  The Veteran declined a retirement 
examination; therefore, no such examination is of record.

Private treatment records indicate that the Veteran's blood 
pressure reading was 128/67 in August 1992.  In May 1995, his 
blood pressure was 162/92.  In June 1997, it was 120/92.  

The first diagnosis of record for PTSD was in June 1997, 
which was later found to be related to service.

The Veteran was diagnosed with hypertension in November 2003 
and has been on medication ever since.

A March 2004 VA treatment record indicates that the Veteran 
complained of anxiety and high blood pressure.  He reported 
that he had been hospitalized two months prior for vertigo 
and vomiting 

A March 2005 VA treatment record indicates that the Veteran 
complained of panic attacks associated with blood pressure 
increases.  The Veteran's primary care provider diagnosed (1) 
PTSD with panic attacks, and (2) hypertensive episodes.  An 
ECG was normal.

In a March 2005 letter, a private cardiologist wrote 
"[a]lthough patient's elevated blood pressure was only noted 
2003, the history of hypertension would already be present 
for several years although he is not manifesting any symptoms 
(he has a family history of hypertension)."  The doctor 
stated that PTSD could contribute to  elevated blood 
pressure.

A May 2005 examination report submitted by the Veteran's 
private psychiatrist establishes that the Veteran has a 
history of hypertension.  He blamed his mental condition as 
the stressor for his hypertension, and reported that his 
elevated blood pressure made him anxious and panicky.  The 
Axis I diagnosis included PTSD.  The Axis III diagnosis was 
hypertension due to the Veteran's psychiatric condition.  The 
doctor stated:

Antihypertensives can regulate his blood pressure.  
However, stressors may destabilize his blood 
pressure and make[] him more anxious and panicky.  
His paranoia may also attribute to his medical 
condition hence further worsening his condition.  
This is an interplay of multiple factors.  The 
psychosocial factors contributed a lot to his 
medical condition hence both should be addressed."

A February 2006 VA treatment record indicates that the 
Veteran reported a 20-year history of blood pressure 
elevations associated with emotional upset.
  
A May 2006 private physician statement indicates that a 
"thorough review of  history and review of medical records" 
was conducted.  The doctor noted that the Veteran "would 
have a panic attack and would consult at the emergency room 
and his blood pressure would then be documented to be 
elevated."  He determined that "on closer review of 
chronology of events, the hypertension is brought about by 
the anxiety which is part of the [PTSD]."  The doctor 
further noted that medical literature indicated that 
hypertension is a common manifestation of anxiety and PTSD.  
He opined that "hypertension, being secondary to [PTSD], 
should be considered to be service related."

A June 2006 VA PTSD examination report indicates that the 
Veteran's claims file, private medical reports dated May 2005 
and May 2006, and VA treatment notes were reviewed.  The 
Veteran complained of cardiovascular involvement due to his 
hypertension, such as nape pains; dysphagia; restlessness; 
dyspnea; and chest pains.  He reported panic attacks twice 
daily.  The Axis I diagnoses included PTSD.  The Axis III 
diagnosis was hypertensive arteriosclerotic heart disease.  
The examiner determined that the Veteran's hypertension is 
not caused by or a result of PTSD.  He explained that 
hypertension "is most likely to be physiological and 
multifactorial in etiology and to simply attribute it to PTSD 
is not supported by current medical literature."  He noted 
that the Veteran was 55 years old, and that his age 
"predisposes him to a multitude of medical ailments such as 
hypertension and hypercholesterolemia, which is also 
attributable as a likely etiology of hypertension."

A June 2006 VA hypertension examination report indicates that 
the Veteran's claim file was reviewed.  Relevant VA and 
private treatment reports were also reviewed, to include a 
March 2005 ECG, which was normal.  The Veteran reported he 
first noticed light-headedness and dizziness 10-15 years 
previously, but was "not aware whether or not he had 
hypertension."  He complained of shortness of breath and 
flushing of the face.  The examiner noted that the Veteran 
did not have a history of cardiovascular disease associated 
with hypertension.  The diagnosis was hypertension.  The 
examiner did not render an opinion with respect to etiology.  
Instead, he referred to the June 2006 PTSD examination 
report.

A February 2007 VA cardiology consultation indicates that the 
Veteran denied chest pains, palpitations, light headedness, 
and orthopnea.  An ECG revealed an IRBBB.

A March 2007 private treatment record indicates that the 
Veteran was treated in the emergency room for elevated blood 
pressure.  The diagnosis was anxiety disorder.

A June 2007 VA treatment record indicates that the Veteran 
had asked his primary care provider to render an opinion as 
to whether his hypertension was secondary to his service-
connected PTSD.  The doctor wrote "advise patient regarding 
directive on prohibition of VA doctors in providing medical 
opinion at veterans' request."

A February 2008 cardiology consultation reveals a normal 
heart examination.  A separate primary care record includes a 
diagnosis of PTSD with panic attacks.  The Veteran's primary 
care provider subsequently cleared the Veteran for hernia 
repair.

A March 2008 private treatment record indicates that the 
Veteran had a normal ECG.  A separate correspondence from a 
private physician indicates that the diagnosed IRBBB is a 
benign condition.  The doctor opined that the Veteran does 
not have ischemic heart disease.

Analysis

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a nonservice-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet.App. 
439 (1995).

The record contains competent medical evidence of current 
hypertension and PTSD, an in-service indication of 
hypertension, and medical evidence that the Veteran has had a 
long standing history of panic attacks.  There are 
conflicting competent opinions of record regarding the 
question of whether the Veteran's PTSD caused his 
hypertension.  The June 2006 VA examiner opined that the 
Veteran's hypertension was multifactorial in nature.  
Specifically, he determined that the Veteran had hypertensive 
arteriosclerotic heart disease.  It appears that the VA 
examiner may have based his opinion on an incorrect factual 
basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
medical opinion based on an inaccurate factual premise is not 
probative).  VA treatment records are negative for any 
evidence of heart disease prior to 2006.  Opinions submitted 
by the Veteran's private psychiatrist and cardiologist in May 
2005 and March 2005, respectively, relate the Veteran's 
hypertension to his PTSD but are speculative in nature.  The 
May 2006 private physician's opinion relating the two 
conditions noted that it is well documented in the medical 
literature that panic attacks usually lead to an increase in 
blood pressure; however, it is not clear which treatment 
records were reviewed.  Significantly, none of the doctors 
opined on whether the Veteran's hypertension is directly 
related to service or whether the disability was caused or 
aggravated by the Veteran's PTSD.  For these reasons, the 
Board finds that another VA examination is warranted.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that there appears to be some 
question as to the Veteran's current representative in this 
case.  The claims file contains a Form 21-22, dated March 
1973, appointing the New Jersey Department of Military and 
Veterans' Affairs (NJDMVA) as the Veteran's designated 
representative.  The Veteran lives in the Philippines.  A 
January 2003 letter from the RO indicated that the appointed 
representative no longer has the jurisdiction to assist the 
Veteran with his claims.  However, the RO continues to copy 
NJDMVA on correspondence to the Veteran.  Clarification of 
this point is warranted.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran to 
ascertain his intentions regarding 
representation.  He should be advised 
that the claims file does not contain 
a current valid VA Form 21-22.  If he 
wishes to be represented, request that 
he submit a properly executed VA Form 
21-22.

2.	Schedule the Veteran for an 
examination with the appropriate 
specialist to determine the nature, 
extent, and etiology of the Veteran's 
hypertension.  All indicated tests and 
studies should be performed.  The 
claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be provided to the 
examiner in conjunction with the 
examination.  The examiner should 
review relevant portions of the claims 
file and indicate as such in the 
examination report.  The examiner is 
to provide answers to the following 
questions: 

a)	Is it at least as likely as not 
(50 percent or greater 
probability) that the Veteran's 
hypertension had its onset 
during active service or is in 
any way the result of active 
service?

b)	Is it at least as likely as not 
(50 percent or greater 
probability) that the Veteran's 
hypertension was caused or 
aggravated by his PTSD?

c)	Is it at least as likely as not 
(50 percent or greater 
probability) that the Veteran's 
hypertension was aggravated by 
his PTSD?

		All opinions expressed must be supported by 
complete rationale.

3.  Thereafter, any additional development deemed 
appropriate should be accomplished.  Then, re-
adjudicate the claim.  If the claim remains denied, 
issue a supplemental statement of the case (SSOC) 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


